THE COURT.
Plaintiff was injured while employed by defendant railroad company as an advanced carman helper in the construction of parts for new railroad cars, and he brought this action under the Federal Employers’ Liability Act. Before trial of the other issues, the court held a hearing on the question of whether the federal act was applicable and concluded that it was not. Judgment was entered accordingly, and plaintiff appeals.
On June 13, 1951, plaintiff, who had worked for defendant during the previous nine months repairing railroad cars already in service, began assembling “ends” for new gondola cars and did this work exclusively until he was injured on ' July 10. When assembled, the “ends” were conveyed to a main assembly line in another part of the shop and were there attached to the cars. The construction project was the same as that involved in Gileo v. Southern Pac. Co., ante, p. 539 [282 P.2d 872], this day decided, where a welder was injured while working on one of the gondola cars. The factual situations in the two cases are substantially similar, and our decision holding the act applicable to Gileo is controlling here.
The judgment is reversed.